Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 1, 2022

                                     No. 04-22-00045-CV

         IN THE INTEREST OF J.B.P. AKA J.B.S., J.J.M., AND J.R.P., Children

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-02425
                         Honorable Martha Tanner, Judge Presiding


                                        ORDER

        In this accelerated appeal, the reporter’s record was due on January 31, 2022. On the due
date, court reporter Karen M. Kane filed a notification of late record requesting additional time
to prepare the reporter’s record exhibits volume.
       The request is GRANTED. The reporter’s record is due on February 10, 2022. See TEX.
R. APP. P. 35.3(c) (limiting an extension in an accelerated appeal to ten days).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court